900 Omnicare Center
201 East Fourth Street
Cincinnati, OH 45202
TF 800.990.6664

April 25, 2013


Randall Carpenter
2515 Towering Ridge Lane
Florence, KY 41042


Dear Randy:


As you are aware, your Employment Agreement dated March 25, 2011 (the
"Agreement") expires on May 2, 2013. Omnicare, Inc. ("Omnicare") is not taking
any action with respect to your employment or the Agreement during the term of
your Agreement. Rather, Omnicare is simply saying that the Agreement will
expire. After May 2, 2013, your employment with Omnicare will continue on an
at-will basis. Your current position, duties, salary and benefits will not be
impacted by the non-renewal of your Agreement.


Please note that the restrictive covenants you agreed to, including those
governing nonsolicitation of customers and employees, nondisclosure of
confidential information, and noncompetition remain in full force and effect.
Omnicare expects that you will continue to comply with all of your obligations.


Omnicare has also agreed to extend the time provision for reimbursement of
relocation expenses (Section 2.8) as detailed in your Agreement. Omnicare is
willing to provide reimbursement for all reasonable expenses in accordance with
Omnicare's policies and procedures governing relocation of executives that are
incurred by April 30, 2014. Please note that Omnicare's willingness to extend
the time provision for reimbursement of relocation expenses should not be
construed as any expectation, guarantee or promise of continued employment.


As of May 3, 2013, you will be eligible to participate in the Senior Executive
Severance Plan, which contains provisions for compensation and benefits in the
event of termination without cause. Current plan benefits include 18 months of
salary continuation and COBRA coverage. A copy of the current plan is provided
with this letter. You will also be eligible for any future enhancements to the
Senior Executive Severance Plan, should the plan be amended. Please sign and
return the acknowledgment form to Robert Burkhard at your convenience.


Please sign below to acknowledge that you received this letter and return the
signed letter to Robert Burkhard at 513-719-0432 or at
Robert.Burkhard@Omnicare.com. By signing below, you are also agreeing to the
terms contained herein regarding the reimbursement of your relocation expenses.


Feel free to contact Robert Burkhard at 513-719-1877 or at extension 56321 if
you have any questions. We appreciate your contributions to Omnicare and we look
forward to your efforts to assist the company in the future.


Sincerely,
/s/Kirsten Marriner    
Kirsten Marriner
SVP, Chief Human Resource Officer
Ornnicare, Inc.
Acknowledgment
/s/ Randall Carpenter
Randall Carpenter


omnicare.com


--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 25th
day of March, 2011 by and between OMNICARE, INC., a Delaware corporation (the
“Company”) and Randall Carpenter (“Executive”).
WHEREAS, the Company desires to employ the Executive as Senior Vice President,
Chief Information Officer of the Company; and
WHEREAS, the Company and the Executive desire to enter into the Agreement to set
forth the terms of the Executive’s employment by the Company.
THEREFORE, in consideration of these recitals and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
Section 1EMPLOYMENT
1.1    Commencing May 2, 2011 (“Effective Date”), the Company shall employ
Executive as Senior Vice President, Chief Information Officer, reporting to the
President and Chief Financial Officer. Executive shall be assigned such duties
with regard to the business of the Company as are generally performed by an
executive of the Company serving in such position, and such other duties as may
from time to time be assigned to Executive by the President and Chief Financial
Officer consistent with such position.
1.2    Executive agrees to devote his exclusive and full professional time and
attention to his duties as an employee of the Company. In addition, Executive
agrees that he shall not render to others any service of any kind for
compensation or engage in any other business activity including without
limitation any involvement in any business in which Executive has any
administrative or operating responsibility. Subject to Section 4 hereof,
Executive shall not be precluded from devoting reasonable periods of time
required to manage his personal investments and participate in professional,
educational, philanthropic, or community activities; provided that such
activities do not interfere with Executive’s discharge of his duties to the
Company.
1.3    Executive’s primary work location will be at the Company’s headquarters,
which is currently in Covington, Kentucky (the metropolitan Cincinnati area).
However, it is expected that the Executive will be required to travel to other
locations on a frequent basis in connection with his responsibilities under this
Agreement.
SECTION 2    COMPENSATION, BENEFITS AND EXPENSES
2.1    BASE SALARY. During the Term, the Company shall pay to Executive a salary
(“Base Salary”) at an annual rate of $392,500, payable in accordance with the
regular payroll practices of the Company but not less frequently than monthly.
Executive’s Base Salary may be reviewed annually by the Compensation and
Incentive Committee of the Board (the “Compensation Committee”), and may be
increased at the Compensation Committee’s discretion

CHICAGO/#2180462.4

--------------------------------------------------------------------------------



taking into consideration Executive’s performance, Company performance and
general economic conditions. Notwithstanding the foregoing, Executive’s Base
Salary may be decreased only in accordance with a uniform reduction in base
salaries applicable to all senior executives of the Company; provided that any
such decrease is restored in the same manner as such decreases are restored to
other senior executives of the Company. The Base Salary as determined herein
from time to time shall constitute Executive’s “Base Salary” for purposes of
this Agreement.
2.2    INCENTIVE COMPENSATION. During the Term, Executive shall be eligible to
participate in the Company’s Annual Incentive Plan for Senior Executive Officers
(or successor plan; “AIP”) and such other bonus and annual incentive
compensation plans as may be maintained by the Company for its executives.
Executive shall have the opportunity to earn an annual target bonus of at least
55% of Executive’s Base Salary. Executive’s annual bonus (which may be greater
or, except for the 2011 fiscal year, less than the target bonus percentage
established above) to the extent earned and payable, shall be paid at such time
or times as is provided under and otherwise in accordance with the terms of the
AIP.
2.3    LONG TERM INCENTIVE COMPENSATION. Executive will be granted a 2012 long
term incentive award under the Company’s 2004 Stock and Incentive Plan or
successor plans (“2004 Plan”), of no less than 27,500 shares of restricted
stock. Such award will have a four year ratable vesting schedule, with
one-fourth vesting on each anniversary date for four years, provided that
Executive is employed on each anniversary for such installment to so vest. The
award will provide that if Executive’s employment is terminated by the Company
other than a Termination for Cause (notwithstanding the earlier expiration of
the Term under Section 3.1 below) the 2012 long term incentive award shall
become vested and unrestricted in full, and otherwise will have the same terms
and conditions as apply to annual restricted stock awards most recently granted
to senior executives. Thereafter, Executive will be eligible for annual long
term incentive awards as determined by the Compensation, Nominating & Governance
Committee consistent with other senior executives of the Company.
2.4    SIGN-ON BONUS. To partially compensate Executive for forfeitures he will
incur upon termination of his current employment, and to offset additional
expenses related to relocation, the Company will pay a one-time cash bonus of
$325,000 to the Executive. This bonus will be paid within the first month of
employment. In the event the Executive’s employment with the Company terminates
as a result of a termination by the Company for Cause (as defined in Section
3.2) or by the Executive at any time prior to the 6-month anniversary of the
Effective Date, the Executive shall be required to return a portion of the
Sign-On Bonus equal to the Sign-On Bonus multiplied by the difference of one
minus a fraction, the numerator of which is the number of completed months since
the Effective Date and the denominator of which is 6. Such amount shall be
returned to the Company no later than 30 days following such termination date.
2.5    BUY-OUT STOCK AWARD.
(a)    To compensate Executive for forfeitures he will incur of unvested stock
awards upon termination of his current employment, on the Effective Date the
Company shall grant to Executive, pursuant to the 2004 Plan, an award of 30,000
shares of restricted stock. Such award

 
3

 




--------------------------------------------------------------------------------



will vest in three equal installments on the first three anniversaries of the
Effective Date, provided that Executive is employed on each anniversary for such
installment to so vest. The award will provide that if Executive is terminated
by the Company other than a Termination for Cause (notwithstanding the earlier
expiration of the Term under Section 3.1 below) the Buy-Out Stock Award shall
become vested and unrestricted in full, and otherwise will have the same terms
and conditions as apply to annual restricted stock awards most recently granted
to senior executives.
(b)    To the extent Executive retains unvested shares that would have otherwise
been forfeited under the terms of his current agreement (“Retained Shares”),
there will be a reduction in the shares provided in the minimum 2012 long term
incentive award. In the event Executive retains shares from current employer,
there will be a reduction of three (3) Omnicare shares for each five (5) shares
retained from current employer at the time the 2012 long term incentive award is
determined.
2.6    REIMBURSEMENT OF BUSINESS EXPENSES. During the Term, the Company shall
reimburse Executive for all authorized, ordinary and necessary business expenses
incurred and substantiated by him in accordance with applicable Company policy.
In all events, any reimbursement made to Executive pursuant to this Section 2.6
shall be made not later than the end of the calendar year following the calendar
year in which the related expense was incurred.
2.7    EXECUTIVE BENEFITS. During the Term, Executive shall be entitled to
participate in all employee benefit plans of the Company including thrift,
profit sharing, executive severance, change in control, medical coverage,
education, or other welfare benefits that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its senior executives in accordance
with the terms of such plans and programs; provided that no such benefits shall
duplicate any benefits provided directly under this Agreement, and nothing
herein shall preclude the Company’s authority to amend or terminate any such
plans at any time and from time to time. To the extent changes are made to plans
during the Term that reduce compensation or benefits specifically addressed in
this Agreement, the terms of this Agreement will control for the remainder of
the Term. Executive shall be entitled to twenty-six (26) days of paid time off
each calendar year, pro rated for 2011.
2.8    RELOCATION EXPENSES. Executive shall be entitled to reasonable temporary
living expenses incurred during transition for up to 6 months following the
Effective Date (which may be extended at the sole discretion of the Company),
and, without limiting the foregoing, in accordance with the Company’s policies
and procedures governing relocation of executives. To the extent than any
reimbursements under this Section 2.8 result in taxable income to Executive,
then Executive shall be fully grossed-up for applicable federal, state and local
taxes upon such reimbursements.
SECTION 3    TERM; TERMINATION OF EMPLOYMENT
3.1    TERM. The term of employment of Executive pursuant to this Agreement
shall commence on the Effective Date and shall end on the earlier of the second
anniversary of the

 
4

 




--------------------------------------------------------------------------------



Effective Date or the date the Agreement is terminated by either the Company or
the Executive as set forth pursuant to Sections 3.2 through 3.6 hereof;
provided, however, that if a Change in Control (as defined in Section 3.5 below)
occurs prior to the second anniversary of the Effective Date, the Term will not
end until the earlier of the second anniversary of such Change in Control or the
date the Agreement is terminated pursuant to Sections 3.2 through 3.6 hereof. If
Executive remains employed with the Company following the end of the Term, such
employment shall continue on an “at will” basis.
3.2    TERMINATION FOR CAUSE. The Company shall have the right to terminate this
Agreement and Executive’s employment, by written notice to Executive, for any of
the following causes (a “Termination for Cause”):
(a)    fraud or willful or intentional misrepresentation in connection with the
Executive’s performance of his duties hereunder;
(b)    the willful failure by the Executive to substantially perform his duties
hereunder;
(c)    the failure by the Executive to follow the lawful directives of the Chief
Executive Officer and the Board;
(d)    willful or intentional conduct by the Executive that is detrimental to
the Company’s reputation, goodwill or business operations in any material
respect;
(e)    breach or threatened breach by the Executive of the restrictive covenants
incorporated in Section 4 hereof;
(f)    the Executive’s conviction for, or plea of nolo contendere to a charge of
commission of, a felony or a violation of federal or state securities laws; or
(g)    a material breach of the representations in Section 6.2 hereof.
In no event shall the Executive be considered to have been terminated for
“Cause” unless the Company delivers a written notice of termination to the
Executive identifying in reasonable detail the acts or omissions constituting
“Cause” and the provision of this Agreement relied upon. In the case where such
acts or omissions are not capable of cure, the Executive’s termination will take
effect upon his receipt of such notice. In the case where such acts or omissions
are capable of cure, the notice shall state the corrective action that the
Executive must take to cure. Executive’s termination will take effect 15 days
following his receipt of such notice if such acts or omissions are not cured by
Executive by such date, provided that if said cure reasonably requires more than
fifteen (15) days to cure, Executive shall be granted a reasonable extension to
effectuate said cure. The Company may suspend the Executive’s employment or
place him on leave of absence pending such cure, provided, however, such action
shall not disempower Executive from taking the steps necessary to effectuate
said cure. For the avoidance of doubt, mere failure of the Company to achieve
earnings goals shall not constitute “Cause.”



 
5

 




--------------------------------------------------------------------------------



Upon any Termination for Cause, all payments, contributions and other benefits
to Executive under Section 2 of this Agreement shall cease immediately, with the
exception of reimbursement of authorized, ordinary and necessary business
expenses already incurred, and any compensation and benefits already earned or
vested as of that date.
3.3    DISABILITY, ILLNESS OR DEATH. If Executive is unable to perform his
duties under this Agreement by reason of illness or other physical or mental
disability, and such physical or mental disability has continued for 90 days or
would be reasonably expected to continue for at least 90 days, then this
Agreement and Executive’s employment shall be deemed terminated (“Termination
for Disability”). Upon Termination for Disability, Executive shall continue to
receive the compensation described in Section 3 hereof for a period of three (3)
months after the date of termination reduced by any disability payment to which
Executive may be entitled in lieu of such compensation but not by any disability
payment for which Executive has privately contracted and paid the premiums. If
Executive should die before the termination of this Agreement, all payments,
contributions and benefits to Executive under Section 2 of this Agreement shall
terminate upon the date of his death, with the exception of reimbursement of
authorized, ordinary and necessary business expenses already incurred, and any
compensation and benefits already earned or vested as of that date. The benefits
provided in this Section 3.3 pursuant to a Termination for Disability shall
constitute “disability pay” within the meaning of Treasury Regulation Section
31.3121(v)(2) -1(b)(4)(iv)(C).
3.4    TERMINATION FOR REASONS OTHER THAN WITH CAUSE. The Company shall have the
right to terminate this Agreement and Executive’s employment, other than a
Termination for Cause, upon ten (10) days’ written notice to Executive. If the
Company terminates this Agreement and Executive’s employment other than a
Termination for Cause (and other than a Termination for Disability), subject to
Section 3.8:
(c)    Executive shall receive as severance pay continued payment of his Base
Salary for twelve (12) months, such payment to be made in accordance with the
Company’s standard payroll practices;
(d)    Executive shall receive a pro rata portion of the Executive’s annual AIP
bonus under Section 2.2 for the fiscal year in which the Executive’s termination
occurs, payable at the time that annual bonuses are paid to other senior
executives, determined by multiplying (i) the amount Executive would have
received based upon actual performance had employment continued through the end
of the fiscal year by (ii) the fraction, the numerator of which is the number of
days that Executive was employed by the Company during the fiscal year in which
Executive’s termination occurred and the denominator of which is 365 (“Pro Rata
Bonus”);
(e)    Executive shall receive any unpaid annual bonus earned in accordance with
the terms of the AIP with respect to any fiscal year ending on or preceding the
date of termination, payable when annual bonuses are paid to senior executives
for such year;
(f)    To the extent not fully vested, on the date of termination, the remaining
installment(s) of the 2012 long term incentive award (described in Section 2.3
above) and the Buy-Out Stock Award shall become vested and unrestricted in full;

 
6

 




--------------------------------------------------------------------------------



(g)    To the extent not issued or paid, the guaranteed 2011 bonus shall be paid
when 2011 bonuses are paid to senior executives of the Company; and
(h)    Executive shall be entitled to continued participation for twelve (12)
months in the Company’s medical, dental and vision welfare benefit plans which
cover Executive (and his eligible dependents) upon the same terms and conditions
in effect for active employees of the Company subject to Executive’s continued
co-payment of premiums for such coverage, to the extent that the terms of such
plans permit Executive’s continued participation during such period; provided,
in the event Executive obtains other employment that offers substantially
similar or more favorable benefits, determined on a benefit-by-benefit and
coverage-by-coverage basis, such continuation of benefits by the Company shall
immediately cease. The continuation of medical, dental and vision benefits under
this Section 3.4 shall be conterminous with, and reduce the period of coverage
and count against, Executive’s right to healthcare continuation benefits under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).
In the event of a termination of Executive by the Company other than a
Termination for Cause under this Section 3.4, Executive acknowledges that the
Company shall have no obligations or liability to him whatsoever other than the
obligations set forth in this Section 3.4. Subject to Section 3.8 and Section
6.14, the first such severance payment under Section 3.4(a) shall be made not
later than thirty (30) days after Executive’s Separation from Service occurs.
Executive’s right to receive such severance payments under this Section 3.4 or
Section 3.5, as may apply, shall be treated as a right to receive a series of
separate payments under Treasury Regulation Section 1.409A-2(b)(2)(iii). As used
under this Agreement, a “Separation from Service” occurs when Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.
Except as provided in Section 3.5 below, this Section 3.4 shall govern the
payment of severance for any termination by the Company other than for Cause
(and other than a Termination for Disability) that occurs prior to a Change in
Control or after the twenty-four (24) month period following the occurrence of a
Change in Control.
3.5    TERMINATION UPON OR FOLLOWING A CHANGE IN CONTROL.
(a)    The Company shall have the right to terminate this Agreement and
Executive’s employment in the event of or following a Change in Control (as
defined in the 2004 Plan as in effect on the date such Change in Control event
occurs) of the Company. If the Company terminates this Agreement and Executive’s
employment other than a Termination for Cause (and other than a Termination for
Disability) at any time upon or during the twenty-four (24) month period
following the occurrence of a Change in Control, subject to Section 3.8:
(i)     Executive shall receive as severance pay a cash lump equal to one and
on-half (1.5) times the Executive’s Base Salary. Anything in the foregoing to
the contrary notwithstanding, if the Change in Control is not also a “change in
control event” (as defined in Treasury Regulation §1.409A-3(i)(5)), the
severance pay described in this subsection (i) will be

 
7

 




--------------------------------------------------------------------------------



paid in accordance with the Company’s standard payroll practices in the same
manner as under Section 3.4(a);
(ii)    Executive shall receive a Pro Rata Bonus;
(iii)    Executive shall receive any unpaid annual bonus earned in accordance
with the terms of the AIP with respect to any fiscal year ending on or preceding
the date of termination, payable when annual bonuses are paid to senior
executives for such year;
(iv)    To the extent not fully vested, on the date of termination, the
remaining installment(s) of the 2012 long term incentive award (described in
Section 2.3 above) and the Buy-Out Stock Award shall become vested and
unrestricted in full;
(v)    To the extent not issued or paid, the guaranteed 2011 bonus shall be paid
when 2011 bonuses are paid to senior executives of the Company; and
(vi)    Executive shall be entitled to continued participation for eighteen (18)
months in the Company’s medical, dental and vision welfare benefit plans which
cover Executive (and his eligible dependents) upon the same terms and conditions
in effect for active employees of the Company subject to Executive’s continued
co-payment of premiums for such coverage, to the extent that the terms of such
plans permit Executive’s continued participation during such period; provided,
in the event Executive obtains other employment that offers substantially
similar or more favorable benefits, determined on a benefit-by-benefit and
coverage-by-coverage basis, such continuation of benefits by the Company shall
immediately cease. The continuation of medical, dental and vision benefits under
this Section 3.5 shall be conterminous with, and reduce the period of coverage
and count against, Executive’s right to healthcare continuation benefits under
COBRA. If the Company cannot provide such coverage to Executive, it shall pay
him the applicable COBRA premium each month (without any tax gross-up) as if
coverage were being provided for such period of time when the coverage cannot be
so provided.
This Section 3.5 shall also apply to a termination by the Company other than for
Cause within three (3) months before the occurrence of a Change in Control at
the request of a third party (directly or indirectly) that consummates such
Change in Control.
In the event of a termination of Executive by the Company other than a
Termination for Cause upon or during the twenty-four (24) month period following
the occurrence of a Change in Control, Executive acknowledges that the Company
shall have no obligations or liability to him whatsoever other than the
obligations set forth in this Section 3.5 or in Section 3.7. Subject to Section
3.8 and Section 6.14, the severance payment under Section 3.5(a)(i) shall be
made not later than thirty (30) days after Executive’s Separation from Service
occurs.
(b)    In the event that the Company, upon or during the twenty-four (24) month
period following a Change in Control, shall commit a material breach of its
obligations under this Agreement, Executive gives notice to the Company from
Executive specifying the nature of such

 
8

 




--------------------------------------------------------------------------------



breach within thirty (30) days after the occurrence of such material breach, and
the Company shall not have remedied such breach within thirty (30) days after
receipt of such notice, Executive shall have the right and option to terminate
this Agreement and his employment within ninety (90) days thereafter, which
termination shall be treated as a termination other than a Termination for Cause
(and other than a Termination for Disability) under Section 3.5(a). For purposes
of this Section 3.5(b), a “material breach of its obligations” by the Company
shall mean: (i) the assignment to Executive of any duties inconsistent with his
position, authority or responsibilities as contemplated by Section 1.1 hereof,
or any action by the Company that results in a diminution in such position,
authority or responsibilities (excluding for these purposes an isolated and
insubstantial action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive); (ii) any failure
by the Company to comply with the compensation and benefits provisions of
Section 2 hereof; and (iii) the relocation of the Company’s principal executive
offices to a location more than 30 miles from its current location in Covington,
Kentucky.
3.6    VOLUNTARY TERMINATION. Executive may voluntarily terminate the Term and
Executive’s employment hereunder (other than as provided under Section 3.5(b))
by giving the Company 60 days advance written notice of such termination. In the
event Executive voluntarily terminates his employment for any reason during the
Term (other than as provided under Section 3.5(b)), all payments to Executive
under Section 2 shall cease, with the exception of reimbursement of authorized,
ordinary and necessary business expenses already incurred, and any compensation
and benefits already earned or vested as of that date.
3.7    CHANGE IN CONTROL ADJUSTMENTS. The Executive will not be entitled to any
payment (including no tax gross-up) in respect of any taxes he may owe pursuant
to Section 4999 of the Internal Revenue Code. In the event that any Change in
Control benefits or other benefits otherwise payable to the Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this Section 3.7, would be subject to the excise tax imposed by
Section 4999 of the Code, then any Change in Control benefits and other benefits
hereunder shall be either (x) delivered in full, or (y) delivered as to such
lesser extent which would result in no portion of such benefits being subject to
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income and
employment taxes and the excise tax imposed by Section 4999 of the Code (and any
equivalent state or local excise taxes), results in the receipt by the Executive
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 3.7 will be made in writing by
independent public accountants as the Company and the Executive agree (the
“Accountants”), whose determination will be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 3.7, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive agree to furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this provision. The Company will
bear all costs the

 
9

 




--------------------------------------------------------------------------------



Accountants may reasonably incur in connection with any calculations
contemplated by this provision. Any reduction in payments and/or benefits
required by this provision shall occur in the following order: (1) reduction of
cash payments; (2) reduction of vesting acceleration of equity awards; and (3)
reduction of other benefits paid or provided to the Executive. In the event that
acceleration of vesting of equity awards is to be reduced, such acceleration of
vesting shall be canceled in the reverse order of the date of grant for the
Executive’s equity awards. If two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis.
3.8    RELEASE; COMPLIANCE WITH COVENANTS; RESIGNATIONS. Any payments or
benefits made or provided pursuant to Section 3.4 or Section 3.5 hereof are
subject to Executive’s:
(a)    Compliance with the provisions of Section 4 hereof, other than
inadvertent, immaterial violations of such provisions that are cured promptly
upon written notice of such violation delivered to Executive by the Company;
(b)    Delivery to the Company of an executed general release of all claims
against the Company (other than claims to enforce the provisions of Section 3.4,
Section 3.5 or Section 6, and claims for earned vested amounts under any
employee benefit plan and other claims that cannot by law be waived) within 30
days after Executive’s termination date in accordance with the Company’s usual
form of release of claims then in use for executive separations; and
(c)    Delivery to the Company of a resignation from all offices, directorships
and fiduciary positions with the Company, its affiliates and employee benefit
plans.
Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement shall not be due until after the
expiration of any revocation period applicable to the general release, that
Executive has not revoked, and any such amounts then due shall be paid (or
commence being paid) to Executive within forty-five (45) days after the date of
termination or such later date as may be required under Section 409A. In the
event that the Executive dies before all payments pursuant to Section 3.4 or
Section 3.5 have been paid, all remaining payments shall be made to the
beneficiary specifically designated by the Executive in writing prior to his
death, or, if no such beneficiary was designated (or the Company is unable in
good faith to determine the beneficiary designated), to the personal
representative of his estate.
SECTION 4    RESTRICTIVE COVENANTS
4.1    NONDISCLOSURE OF CONFIDENTIAL INFORMATION.
(h)    Executive acknowledges that during the course of Executive’s employment
with the Company, Executive has had or will have access to, and knowledge of,
certain information that the Company considers confidential, and the release of
such information to unauthorized persons would be extremely detrimental to the
Company. As a consequence, the Executive hereby agrees and acknowledges that the
Executive owes a duty to the Company not to disclose, and agrees that without
the prior written consent of the Company, at any time, either during or

 
10

 




--------------------------------------------------------------------------------



after the Executive's employment with the Company, the Executive will not
communicate, publish or disclose, to any person anywhere or use, any
Confidential Information (as hereinafter defined), except as may be necessary or
appropriate to conduct the Executive's duties hereunder, provided the Executive
is acting in good faith and in the best interest of the Company, or as may be
required by law or judicial process. The Executive will use reasonable best
efforts at all times to hold in confidence and to safeguard any Confidential
Information from falling into the hands of any unauthorized person. The
Executive will return to the Company all Confidential Information in the
Executive's possession or under the Executive's control whenever the Company
shall so request, and in any event will promptly return all such Confidential
Information if the Executive's relationship with the Company is terminated for
any reason and will not retain any copies thereof except that Executive may
retain copies of his own employment information relating to the terms,
conditions, benefits and performance of his employment pursuant to this
Employment Agreement. For purposes hereof, the term "Confidential Information"
shall mean any information used by or belonging or relating to any member of the
Company that is not known generally to the industry in which the Company is or
may be engaged and which the Company maintains on a confidential basis,
including, without limitation, any and all trade secrets and proprietary
information, information relating to the Company’s businesses and services,
Executive information, customer lists and records, business processes,
procedures or standards, know-how, manuals, business strategies, records,
financial information, in each case whether or not reduced to writing or stored
electronically, as well as any information that any member of the Company
advises the Executive should be treated as confidential information. Further,
Confidential Information shall not include information which is independently
obtained from a third party whose disclosure violates no duty of confidentiality
to the Company or which is or becomes publicly available through no fault of
Executive.
(i)    The Executive acknowledges and agrees that all analyses, reports,
proposals, software, documentation, machine code and other intellectual property
owned by the Company (collectively, the “Company’s Intellectual Property”) are
and shall remain the sole and exclusive property of the Company, or as otherwise
may be noted, and that in no event shall the Executive have any ownership
interest therein. In that connection, the Executive hereby irrevocably assigns,
transfers and conveys to the Company all of his right, title and interest, if
any, in and to the Company’s Intellectual Property, including any rights the
Executive may have to patent, copyright, trade secret or other proprietary
rights in the Company’s Intellectual Property. The Executive agrees to assist
the Company in every proper way to obtain and from time to time enforce patents,
copyrights, trade secrets and all other proprietary and intellectual property
rights and interest in and to all the Company’s Intellectual Property in any and
all countries, and to that end the Executive will execute and deliver all
documents and other papers and materials for use in applying for, obtaining and
enforcing such patents, copyrights, trademarks and other proprietary and
intellectual property rights and interests, as the Company may request in
writing, together with any assignments thereof to the Company or persons
designated by it. The Executive agrees that the Company is appointed as his
attorney to execute all such instruments and do all such things for the purpose
of assuring to the Company (or its designee) the full benefit of the provisions
of this paragraph.

 
11

 




--------------------------------------------------------------------------------



4.2    NONINTERFERENCE WITH CLIENTS OR EXECUTIVES. The Executive agrees that,
during the period of Executive's employment with the Company and for a period of
twelve (12) months from the date of termination of employment for any reason,
whether voluntary or involuntary (the “Restricted Period”), the Executive shall
not, on the Executive's own behalf or on behalf of any other person or entity,
solicit or in any manner influence or encourage any current or prospective
client, customer, Executive or other person or entity that has a business
relationship with the Company, to terminate or limit in any way their
relationship with the Company, or interfere in any way with such relationship,
and/or (b) solicit or in any manner influence or discourage any prospective
client or customer that was contacted by the Company within the twelve-month
period preceding Executive’s date of termination from entering into a business
relationship with the Company.
4.3    NONCOMPETITION. The Executive agrees that, during the Restricted Period,
the Executive shall neither directly nor indirectly, engage or hold an interest
in any business engaged in the Business in those geographic areas in which the
Company conducts the Business, nor directly or indirectly, have any interest in,
own, manage, operate, control, be connected with as a stockholder (other than as
a stockholder of less than five percent (5%) of the issued and outstanding stock
of a publicly held corporation), joint venturer, officer, director, partner,
employee or consultant, or otherwise engage or invest or participate in the
Business in those geographic areas in which the Company or its subsidiaries
engage in the Business. For purposes of this Agreement, "Business" shall mean
(i) the distribution of pharmaceuticals, related pharmacy consulting, data
management services and medical supplies to nursing homes and long-term care
facilities, (ii) provision of comprehensive product development and research
services to companies in the pharmaceutical, biotechnology, medical device and
diagnostics industries and (iii) any other business in which the Company or its
subsidiaries are engaged in during the Restricted Period.
4.4    ENFORCEMENT. The Executive acknowledges and agrees that the provisions of
this Section 4 are reasonable and necessary for the successful operation of the
Company. The Executive further acknowledges that if he breaches any provision of
this Section 4, the Company will suffer irreparable injury. It is therefore
agreed that the Company shall have the right to enjoin any such breach or
threatened breach, if ordered by a court of competent jurisdiction. The
existence of this right to injunctive and other equitable relief shall not limit
any other rights or remedies that the Company may have at law or in equity
including, without limitation, the right to monetary and compensatory damages.
In addition, the Executive further acknowledges that if he breaches any
provision of this Section 4 following his termination of employment with the
Company, the Executive will forfeit the right to any unpaid severance or other
payments due under this Agreement, but Executive shall not forfeit payment of
earned wages as defined by applicable law. If any provision of this Section 4 is
determined by a court of competent jurisdiction to be unenforceable in the
manner set forth herein, the Executive and the Company agree that it is the
intention of the parties that such provision should be enforceable to the
maximum extent possible under applicable law. If any provisions of this Section
4 are held to be invalid or unenforceable, such invalidation or unenforceability
shall not affect the validity or enforceability of any other provision of this
Section 4 (or any portion thereof). For purposes of

 
12

 




--------------------------------------------------------------------------------



the restrictions of this Section 4, references to the “Company” include
reference to its subsidiaries.
SECTION 5    INDEMNIFICATION
The Company shall indemnify Executive to the fullest extent permitted by the
Company’s charter, by-laws and applicable law. The Company shall cover Executive
under any contract of directors and officers liability insurance both during
and, while potential liability exists, after the term of this Agreement and
Executive’s employment to the same extent as the Company covers its other
officers and directors.
SECTION 6    MISCELLANEOUS PROVISIONS
6.1    ASSIGNMENT AND SUCCESSORS. The rights and obligations of the Company
under this Agreement may be freely assigned (including, but not limited to
assignment to an affiliate of the Company for purposes of payroll) and shall
inure to the benefit of and be binding upon the successors and assigns of the
Company. Executive’s obligation to provide services hereunder may not be
assigned to or assumed by any other person or entity.
6.2    REPRESENTATIONS OF EXECUTIVE. The Executive represents and warrants that
his entering into this Agreement and his employment with the Company will not be
in breach of any agreement with any current or former employer and that he is
not subject to any other restrictions on solicitation of clients or customers or
competing against another entity. The Executive understands that the Company has
relied on this representation in entering into this Agreement.
6.3    NOTICES. All notices, requests, demands or other communications under
this Agreement shall be in writing and shall only be deemed to be duly given (a)
on the date of delivery if delivered by hand, (b) on the date of transmission,
if delivered by confirmed facsimile, (c) on the first business day following the
date of deposit if delivered by guaranteed overnight delivery service, or (d) on
the fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Company, to:


Omnicare, Inc.
100 East RiverCenter Boulevard
Covington, Kentucky 41011
ATT: General Counsel


If to Executive, to his last known address shown on the payroll records of the
Company
6.4    SEVERABILITY. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this

 
13

 




--------------------------------------------------------------------------------



paragraph, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.
6.5    COMPLETE AGREEMENT. This Agreement contains the entire agreement between
the parties and supersedes previous verbal and written discussions,
negotiations, agreements or understandings between the parties.
6.6    AMENDMENT AND WAIVER. This Agreement may be modified, amended or waived
only by a written instrument signed by all the parties hereto. No waiver or
breach of any provision hereof shall be a waiver of any future breach, whether
similar or dissimilar in nature.
6.7    APPLICABLE LAW. This Agreement has been made and its validity,
performance and effect shall be determined in accordance with the laws of the
State of Kentucky.
6.8    CLAWBACK. In addition to any compensation recovery (clawback) which may
be required by law and regulation, Executive acknowledges and agrees that any
compensation paid or awarded to Executive in connection with his employment with
the Company shall be subject to any clawback requirements as set forth in the
Company’s corporate governance guidelines or policies and to any similar or
successor provisions as may be in effect from time to time.
6.9    CONSENT TO JURISDICTION. The parties hereby (a) agree that any suit,
proceeding or action at law or in equity (hereinafter referred to as an
“Action”) arising out of or relating to this Agreement must be instituted in
state or federal court located within Kenton County, Kentucky, (b) waive any
objection which he or it may have now or hereafter to the laying of the venue of
any such Action, (c) irrevocably submit to the jurisdiction of any such court in
any such Action, and (d) hereby waive any claim or defense of inconvenient
forum. The parties irrevocably agree that service of any and all process which
may be served in any such Action may be served upon him or it by registered mail
to the address referred to in Section 6.2 hereof or to such other address as the
parties shall designate in writing by notice duly given in accordance with
Section 6.2 hereof and that such service shall be deemed effective service of
process upon the parties in any such Action. The parties irrevocably agree that
any such service of process shall have the same force and validity as if service
were made upon him or it according to the law governing such service in the
State of Kentucky, and waives all claims of error by reason of any such service.
6.10    COUNTERPARTS. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument.
6.11    INTERPRETATION. The headings contained in this Agreement are for
reference purposes only and shall not affect in any ways the meaning or
interpretation of this Agreement.

 
14

 




--------------------------------------------------------------------------------



The language in all parts of this Agreement shall in all cases be construed
according to its fair meaning, and not strictly for or against any party hereto.
In this Agreement, unless the context otherwise requires, the masculine,
feminine and neuter genders and the singular and the plural include one another.
6.12    NON-WAIVER OF RIGHTS AND BREACHES. No failure or delay of any party
herein in the exercise of any right given to such party hereunder shall
constitute a waiver thereof unless the time specified herein for the exercise of
such right has expired, nor shall any single or partial exercise of any right
preclude other or further exercise thereof or of any other right. The waiver of
a party hereto of any default of any other party shall not be deemed to be a
waiver of any subsequent default or other default by such party.
6.13    NO MITIGATION OR OFFSET. Except as provided in Sections 3.4(d) and
3.5(a)(iv) relating to future benefit eligibility, Executive shall not be
required to seek other employment or to reduce any severance benefit payable to
him under Section 3 hereof, and no such severance benefit shall be reduced on
account of any compensation received by Executive from the Company or any other
employment. The Company’s obligations to Executive hereunder, including, without
limitation, any obligation to provide severance benefits, shall not be subject
to set-off or counterclaim in respect of any debts or liabilities of Executive
to the Company.
6.14    SURVIVAL. The provisions of Section 4 shall survive the termination the
Agreement (and any concurrent or subsequent termination of Executive’s
employment). The provisions of Section 3 shall survive any termination of the
Executive’s employment during the Term of the Agreement.
6.15    SUPERSEDING AGREEMENT. In the event of any conflict between the terms of
this Agreement and the terms of any Company plan, program or policy, the terms
of this Agreement shall control to the extent such terms are more favorable to
the Executive; provided that the Company shall have an appropriate opportunity
to conform the terms of any such conflicting plan, program or policy to the
terms of this Agreement.
6.16     SECTION 409A.
Anything in this Agreement to the contrary notwithstanding:
(a)    It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Code and all regulations,
guidance and other interpretive authority issued thereunder (“Code Section
409A”) so as not to subject Executive to payment of any additional tax, penalty
or interest imposed under Code Section 409A. The provisions of this Agreement
shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Code Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to Executive.
(b)    To the extent that the reimbursement of any expenses or the provision of
any in-kind benefits under this Agreement is subject to Code Section 409A, (i)
the amount of such

 
15

 




--------------------------------------------------------------------------------



expenses eligible for reimbursement, or in-kind benefits to be provided, during
any one calendar year shall not affect the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
(ii) reimbursement of any such expense shall be made by no later than December
31 of the year following the calendar year in which such expense is incurred;
and (iii) Executive’s right to receive such reimbursements or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.
(c)    If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A -1(i) as of the date of Executive’s Separation from
Service, then any payment or benefit pursuant to Sections 3.4(a) or 3.5(a)(i) or
pursuant to any other provision of this Agreement on account of Executive’s
Separation from Service, to the extent such payment (after taking into account
all exclusions applicable to such payment under Code Section 409A) is properly
treated as deferred compensation subject to Code Section 409A, shall not be made
until the first business day after (i) the expiration of six (6) months from the
date of Executive’s Separation from Service, or (ii) if earlier, the date of
Executive’s death (the “Delayed Payment Date”). On (or within five business days
after) the Delayed Payment Date, there shall be paid to Executive or, if
Executive has died, to the representative of Executive’s estate, in a single
cash lump sum, an amount equal to the aggregate amount of the payments delayed
pursuant to the preceding sentence, plus interest thereon, compounded monthly,
at an annual rate equal to the Delayed Payment Interest Rate (as defined below)
computed from the date on which each such delayed payment otherwise would have
been made to Executive until the Delayed Payment Date. For purposes of the
foregoing, the “Delayed Payment Interest Rate” shall mean the highest interest
rate, as of the first day of the month in which the Separation from Service
occurs, payable by the Company on its outstanding publicly-traded debt (or if no
such public debt is then outstanding, the rate at which the Company could then
borrow from its primary bank lender) plus 100 basis points.
6.17    DRUG SCREEN; BACKGROUND CHECKS. This Agreement is contingent upon the
Executive’s successful completion of a pre-employment drug screen and a
background check. In the event that, for any reason, such drug screen and/or
background check shall not be successfully completed, this Agreement shall be
null and void and the Company and the Executive shall have no obligations
hereunder.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
OMNICARE, INC.
By:  /s/Erin E. Ascher  
Title:   SVP Human Resources
 


/s/Randall A. Carpenter Randall Carpenter




 
16

 


